Citation Nr: 0630852	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for osteochondral 
fracture with torn medial meniscus, post-operative, and 
traumatic arthritis of the right knee, currently evaluated as 
20 percent disabling.

3.  Entitlement to an initial rating in excess of 20 percent 
for instability of the left knee.

4.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1974 until July 
1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from July 2003 and December 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Cleveland, Ohio.


The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's instability of the right knee is productive 
of complaints of buckling, popping and giving out; 
objectively, the evidence shows no more than moderate 
impairment.  

2.  The veteran's osteochondral fracture with torn medial 
meniscus, post-operative, and traumatic arthritis of the 
right knee is productive of complaints of pain and stiffness; 
objectively, the evidence shows flexion to no less than 90 
degrees and extension to no less than 10 degrees, with some 
pain on movement. 

3.  The veteran's instability of the left knee is productive 
of complaints of buckling, popping and giving out; 
objectively, the evidence shows no more than moderate 
impairment.  

4.  The veteran's osteoarthritis of the left knee is 
productive of complaints of pain and stiffness; objectively, 
the evidence shows flexion to no less than 90 degrees and 
extension to no less than 10 degrees, with some pain on 
movement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5257 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 20 percent for osteochondral fracture with torn medial 
meniscus, post-operative, and traumatic arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5010-5258 (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5257 (2005).

4.  The criteria for entitlement to an evaluation in excess 
of 10 percent for osteoarthritis of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

With respect to the veteran's left knee instability claim, he 
is appealing the initial rating assignment granted in June 
2003.  In this regard, because the July 2003  rating decision 
granted the veteran's claims of entitlement to service 
connection, such claim is now substantiated.  As such, his 
filing of a notice of disagreement as to the June 2003 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic code (DC) for the left knee 
disability at issue (38 C.F.R. § 4.71a, DCs 5260, 5261), and 
included a description of the rating formulas for all 
possible schedular ratings under those diagnostic codes.  The 
AOJ letters, rating decision and the thus informed the 
appellant of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the 20 percent evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
(compensable) rating for his disability based on instability 
of the left knee.  

With respect to the remaining claims, VCAA notice obligations 
apply.  In the present case, VA has satisfied its duty to 
notify by means of a May 2004 letter from the agency of 
original jurisdiction (AOJ) to the appellant.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  

The May 2004 letter did not inform the veteran as to 
schedular criteria for knee disabilities.  However, this is 
found to be harmless error because the statement of the case, 
under the heading "Pertinent Laws; Regulations; Ratings 
Schedule Provisions," set forth the relevant diagnostic code 
(DC) for the disabilities at issue. Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for his service-
connected disabilities at issue.  

The VCAA notice provided to the veteran also failed to 
include the laws pertinent to effective dates.  However, 
because the instant decision denies the veteran's claims of 
entitlement to increased ratings, no effective dates will be 
assigned.  As such, there is no prejudice to the veteran. 

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the two statements of the 
case issued in April 2004 included such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased rating- instability of the right knee

The veteran's claim for an increased rating for his service-
connected instability of the right knee was received on 
February 26, 2003. As such, the rating period on appeal is 
from February 26, 2002, one year prior to the date of receipt 
of the reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).

Throughout the rating period on appeal, the veteran's right 
knee instability is evaluated pursuant to Diagnostic Code 
5257.  

Diagnostic Code 5257, which contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability, affords a 20 percent rating for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.  

The evidence of record does not demonstrate severe right knee 
impairment due to subluxation or lateral instability such as 
to justify the next-higher 30 percent rating under Diagnostic 
Code 5257.  In so concluding, the Board does acknowledge that 
the veteran's April 2003 VA examination revealed some laxity 
of the medial joint space.  However, Lachman's test was 
negative, as were anterior and posterior drawer tests.  

The Board also acknowledges a finding of pseudo laxity on the 
medial side of the knee noted in a June 2003 VA clinical 
record.  However, there was no laxity of the anterior 
cruciate ligament or of the posterior cruciate ligament at 
that time.  Moreover, upon VA examination in September 2004, 
there was no dislocation or locking of the right knee.  
McMurray's test was negative.  The veteran did have tight 
painful right patellar tracking, but there was no grinding, 
click, snap, crepitation or instability.   

The Board also recognizes that, in evaluating disabilities of 
the musculoskeletal system, additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability is for consideration.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, such factors of functional limitation are not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Based on the foregoing, the veteran's disability picture is 
consistent with the 20 percent evaluation assigned under 
Diagnostic Code 5257 throughout the rating period on appeal.  
The veteran's disability picture does not more nearly 
approximate the next-higher 30 percent rating under that Code 
section.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board notes that there are no other relevant Diagnostic 
Codes under which to evaluate the veteran's right knee 
instability.  The Board notes that the evidence of record 
also establishes osteoarthritis of the right knee.  In this 
vein, the VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the veteran is already in receipt of a 
20 percent evaluation pursuant to Diagnostic Code 5010-5258 
for the arthritic component of his right knee disability.  
Thus, further discussion of VAOPGCPREC 23-97 and  VAOPGCPREC 
9-98 is unnecessary.  Moreover, while the Board must consider 
whether the veteran is entitled to a rating in excess of 20 
percent for such arthritis, this will be discussed elsewhere 
in this decision.  

In conclusion, the 20 percent rating assigned for the 
veteran's right knee instability is appropriate and there is 
no basis for a higher evaluation.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

II.  Increased rating- osteochondral fracture with torn 
medial meniscus, post-operative, and traumatic arthritis of 
the right knee

The veteran's claim for an increased rating for his service-
connected osteochondral fracture with torn medial meniscus, 
post-operative, and traumatic arthritis of the right knee was 
received on February 26, 2003. As such, the rating period on 
appeal is from February 26, 2002, one year prior to the date 
of receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).

Throughout the rating period on appeal, the veteran's 
osteochondral fracture with torn medial meniscus, post-
operative, and traumatic arthritis of the right knee
is evaluated pursuant to Diagnostic Code 5010-5258.  

Diagnostic Code 5258, which contemplates dislocated semilunar 
cartilage of the knee with frequent episodes of locking pain, 
provides a maximum benefit of 20 percent.  As such, that Code 
section cannot serve as a basis for an increased rating here.  

The Board will now considered whether Diagnostic Code 5010 
entitles the veteran to a higher rating.  Under Diagnostic 
Code 5010, arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2005).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005), degenerative arthritis is 
rated based on limitation of motion of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 20 percent evaluation is for application where 
flexion is limited to 30 degrees.  A 30 percent rating is 
warranted where the evidence shows flexion limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 20 percent evaluation is for 
application where extension is limited to 15 degrees.  A 30 
percent rating is warranted where extension is limited to 20 
degrees.    

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, an April 2003 VA examination showed that 
the veteran had right knee flexion to 90 degrees and right 
knee extension to 0 degrees.  June 2003 VA outpatient 
treatment report showed right knee flexion to 100 degrees, 
with extension to 10 degrees.  Upon VA examination in 
September 2004, the veteran again had right knee flexion to 
100 degrees, with extension to 0 degrees.  

The evidence of record reflects complaints of right knee 
pain.  Such complaints were noted in a January 2004 VA 
outpatient treatment report.  Additionally, the September 
2004 VA examination contained complaints of daily right knee 
pain.  The veteran rated such pain as a 4-5/10 in the 
morning, increasing to an 8-9/10 at the end of the day and 
after activity.  The veteran reported morning stiffness of 
the right knee.  Stiffness was also precipitated by prolonged 
sitting.  He further reported that he could only stand for 5 
to 10 minutes at one time.  He used a cane to walk short 
distances and used a wheelchair for longer distances.  He 
could not mow his lawn or vacuum his home due to his 
inability to manipulate the machines.  

In addition to the subjective complaints detailed above, the 
September 2004 VA examination revealed objective evidence of 
limited motion due to pain.  Indeed, the VA examiner stated 
that there was satisfactory evidence of painful motion.  
Moreover, the examiner indicated that the veteran had 
functional limitations as to walking and standing.  However, 
even when considering such additional functional limitation 
due to pain, the veteran's disability picture is not found to 
be most nearly approximated by the next-higher 30 percent 
evaluation under either Diagnostic Code 5260 or 5261.  Again, 
he could flex the right knee to 100 degrees and had no worse 
than 10 degrees extension.  Moreover, because a compensable 
evaluation is not warranted under both Diagnostic Code 5260 
and 5261, VAOPGCPREC 9-2004 does not operate here to enable 
separate ratings for limited flexion and extension.    

The Board has also contemplated whether any other Diagnostic 
Codes could serve as a basis for an increased rating for the 
veteran's osteochondral fracture with torn medial meniscus, 
post-operative, and traumatic arthritis of the right knee.  
However, because the competent evidence fails to show 
ankylosis of the knee, Diagnostic Code 5256 is not for 
application.  Similarly, as there is no demonstration of 
tibia or fibula impairment, Diagnostic Code 5262 does not 
apply.  There are no other relevant Diagnostic Codes for 
consideration.  

In conclusion, the 20 percent evaluation in assigned 
throughout the rating period on appeal for the veteran's 
osteochondral fracture with torn medial meniscus, post-
operative, and traumatic arthritis of the right knee is 
appropriate and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

III.  Increased rating- instability of the left knee

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for left knee instability is 
an appeal from the initial assignment of a disability rating.  
As such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's left knee instability is evaluated pursuant to 
Diagnostic Code 5257.  
That Diagnostic Code contemplates knee impairment 
characterized by recurrent subluxation or lateral instability 
and affords a 20 percent rating for moderate impairment.  A 
30 percent rating is warranted for severe impairment.  

The evidence of record does not demonstrate severe left knee 
impairment due to subluxation or lateral instability such as 
to justify the next-higher 30 percent rating under Diagnostic 
Code 5257.  In so concluding, the Board does acknowledge the 
April 2003 VA examination report that revealed complaints of 
the left knee popping and giving out.  Moreover, a finding of 
pseudo laxity on the medial side of the knee noted in a June 
2003 VA clinical record.  However, there was no laxity of the 
anterior cruciate ligament or of the posterior cruciate 
ligament at that time, nor was any shown in a previous VA 
examination conducted in April 2003.  That examination showed 
that the collateral ligament was intact and that Lachman's 
and drawer tests were negative.  

The Board also acknowledges complaints of left knee buckling 
in a February 2004 VA outpatient treatment report.   A 
positive McMurray's test was shown at that time.  There was 
also pseudo laxity to valgus.  However, the left knee was 
noted to be stable to varus/valgus.  Moreover, upon VA 
examination in September 2004, there was no dislocation or 
locking of the right knee.  The veteran did have tight 
painful right patellar tracking, but there was no grinding, 
click, snap, or instability.   

It is recognized that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability is for consideration.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, such factors of functional limitation are not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Based on the foregoing, the veteran's disability picture is 
consistent with the 20 percent evaluation assigned under 
Diagnostic Code 5257 throughout the rating period on appeal.  
The veteran's disability picture does not more nearly 
approximate the next-higher 30 percent rating under that Code 
section.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

The Board notes that there are no other relevant Diagnostic 
Codes under which to evaluate the veteran's left knee 
instability.  The Board also notes that the evidence of 
record also establishes osteoarthritis of the left knee.  In 
this vein, the VA General Counsel has held that a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

In the present case, the veteran is already in receipt of a 
20 percent evaluation pursuant to Diagnostic Code 5010 for 
the arthritic component of his left knee disability.  Thus, 
further discussion of VAOPGCPREC 23-97 and VAOPGCPREC 9-98 is 
unnecessary.  Moreover, while the Board must consider whether 
the veteran is entitled to a rating in excess of 20 percent 
for such arthritis, this will be discussed elsewhere in this 
decision.  

In conclusion, the 20 percent rating assigned for the 
veteran's left knee instability is appropriate and there is 
no basis for a higher evaluation.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.

IV.  Increased rating- osteoarthritis of the left knee 

The veteran's claim for an increased rating for his service-
connected osteoarthritis of the left knee was received on 
February 26, 2003. As such, the rating period on appeal is 
from February 26, 2002, one year prior to the date of receipt 
of the reopened increased rating claims.  See 38 C.F.R. § 
3.400(o)(2).

Throughout the rating period on appeal, the veteran's 
osteoarthritis of the left knee
is evaluated pursuant to Diagnostic Code 5010.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2005).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005), degenerative arthritis is rated based on limitation 
of motion of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A 10 percent rating is warranted where the evidence 
shows flexion limited to 45 degrees.  A 20 percent evaluation 
is for application where flexion is limited to 30 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation applies 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is for application where extension is limited to 
15 degrees.  

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, an April 2003 VA examination showed left 
knee flexion to 90 degrees and left knee extension to 0 
degrees.  A  June 2003 VA outpatient treatment report showed 
left knee flexion to 100 degrees, with extension to 10 
degrees.  Upon VA examination in September 2004, the veteran 
again had right knee flexion to 100 degrees, with extension 
to 0 degrees.  

The evidence of record reflects complaints of left knee pain.  
Such complaints were noted in a VA outpatient treatment 
reports dated in January 2004 and February 2004.  
Additionally, the September 2004 VA examination contained 
complaints of daily left knee pain.  The veteran rated such 
pain as a 3/10 in the morning, increasing to a 7/10 during 
the day.  The veteran reported morning stiffness of the left 
knee.  Stiffness was also precipitated by prolonged sitting.  
He further reported that he could only stand for 5 to 10 
minutes at one time.  He used a cane to walk short distances 
and used a wheelchair for longer distances.  He could not mow 
his lawn or vacuum his home due to his inability to 
manipulate the machines.  

In addition to the subjective complaints detailed above, the 
September 2004 VA examination revealed objective evidence of 
limited motion due to pain.  Indeed, the VA examiner stated 
that there was satisfactory evidence of painful motion.  
Moreover, the examiner indicated that the veteran had 
functional limitations as to walking and standing.  However, 
even when considering such additional functional limitation 
due to pain, the veteran's disability picture is not found to 
be most nearly approximated by the next-higher 20 percent 
evaluation under either Diagnostic Code 5260 or 5261.  Again, 
he could flex the right knee to 100 degrees and extension to 
no worse than 10 degrees.  Moreover, because a compensable 
evaluation is not warranted under both Diagnostic Code 5260 
and 5261, VAOPGCPREC 9-2004 does not operate here to enable 
separate ratings for limited flexion and extension.    

The Board has also contemplated whether any other Diagnostic 
Codes could serve as a basis for an increased rating for the 
veteran's osteoarthritis of the left knee.  However, because 
the competent evidence fails to show ankylosis of the knee, 
Diagnostic Code 5256 is not for application.  Similarly, as 
there is no demonstration of tibia or fibula impairment, 
Diagnostic Code 5262 does not apply.  There are no other 
relevant Diagnostic Codes for consideration.  

In conclusion, the 20 percent evaluation in assigned 
throughout the rating period on appeal for the veteran's 
osteoarthritis of the left knee is appropriate and there is 
no basis for a higher rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
instability of the right knee is denied.

Entitlement to a rating in excess of 20 percent for 
osteochondral fracture with torn medial meniscus, post-
operative, and traumatic arthritis of the right knee is 
denied.

Entitlement to an initial rating in excess of 20 percent for 
instability of the left knee is denied.

Entitlement to a rating in excess of 10 percent for 
osteoarthritis of the left knee is denied.


REMAND

The veteran is claiming entitlement to TDIU.  Essentially, 
such an award is appropriate if the evidence shows that he is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. § 4.16 (2005).  

In the present case, the veteran has compensable evaluations 
for disabilities of the left and right knees.  A VA 
examination performed in September 2004 reveals severe 
osteoarthritis of both knees.  Such disability impeded his 
ability to dress.  The veteran also had severe limitations as 
to walking and it was noted that he used a wheelchair at 
home.   

While the September 2004 VA examination clearly indicated 
significant impairment attributable to the veteran's service-
connected bilateral knee disabilities, the VA examiner did 
not express an opinion as to whether the veteran was unable 
to secure and follow a substantially gainful occupation due 
to his knee problems or due to any other service-connected 
disability.  Because such opinion would be useful in 
determining whethr a grant of TDIU may be awarded, the 
failure of the VA examiner to adequately address the question 
of employability in September 2004 is prejudicial to the 
veteran.  Therefore, in order to satisfy VA's duty to assist, 
such an opinion should be requested.  


Accordingly, the case is REMANDED for the following action:

1. Arrange for the VA examiner who 
evaluated the veteran in September 2004 
to review the claims folder and state 
whether it is at least as likely as not 
that the veteran is unable to secure and 
follow a substantially gainful occupation 
due to his service-connected 
disabilities.  If that examiner is no 
longer available, then another comparably 
qualified examiner may respond in his 
place, following a review of the claims 
file.  Any opinion provided should be 
supported by a clear rationale consistent 
with the evidence of record.  If it is 
determined that another examination is 
required in order to respond to this 
inquiry, then one should be scheduled and 
all necessary tests should be performed.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


